Title: From Benjamin Franklin to Deborah Franklin, 27 June 1760
From: Franklin, Benjamin
To: Franklin, Deborah


          
            Copy—Original per Budden
            My dear Child
            London, June 27, 1760
          
          I wrote a Line to you by the Pacquet, to let you know we were well, and I promis’d to write you fully per Capt. Budden, and answer all your Letters, which I accordingly now set down to do.
          
          I am concern’d that so much Trouble should be given you by idle Reports concerning me. Be satisfied, my dear, that while I have my Senses, and God vouchsafes me his Protection, I shall do nothing unworthy the Character of an honest Man, and one that loves his Family.
          I have not yet seen Mr. Beatty, nor do I know where to write to him. He forwarded your Letter to me from Ireland.
          The Paragraph of your Letter inserted in the Papers, related to the Negro School. I gave it to the Gentlemen concern’d, as it was a Testimony in favour of their pious Design: But did not expect they would have printed it with your Name. They have since chosen [me] one of the Society, and I am at present Chairman for the current year. I enclose you an Account of their Proceedings.
          I did not receive the Prospect of Quebec which you mention that you sent me.
          Peter continues with me, and behaves as well as I can expect, in a Country where there are many Occasions of spoiling Servants, if they are ever so good. He has as few Faults as most of them, and I see with only one Eye, and hear only with one Ear; so we rub on pretty comfortably. King, that you enquire after, is not with us. He ran away from our House, near two Years ago, while we were absent in the Country; But was soon found in Suffolk, where he had been taken in the Service of a Lady that was very fond of the Merit of making him a Christian, and contributing to his Education and Improvement. As he was of little Use, and often in Mischief, Billy consented to her keeping him while we stay in England. So the Lady sent him to School, has him taught to read and write, to play on the Violin and French Horn, with some other Accomplishments more useful in a Servant. Whether she will finally be willing to part with him, or persuade Billy to sell him to her, I know not. In the meantime he is no Expence to us.
          The dried Venison was very acceptable, and I thank you for it. We have had it constantly shav’d to eat with our Bread and Butter for Breakfast, and this Week saw the last of it. The Bacon still holds out; for we are choice of it. Some Rashers of it, yesterday relish’d a Dish of Green Pease. Mrs. Stevenson thinks there was never any in England so good. The smok’d Beef was also excellent.
          The Accounts you give me of the Marriages of our Friends are very agreeable. I love to hear of every thing that tends to increase the Number of good People. You cannot conceive how shamefully the Mode here is a single Life. One can scarce be in the Company of a Dozen Men of Circumstance and Fortune, but what it is odds that you find on Enquiry eleven of them are single. The great Complaint is the excessive Expensiveness of English Wives.
          I am extreamly concern’d with you at the Misfortune of our Friend Mr. Griffitts. How could it possibly happen?
          ’Twas a terrible Fire that of Boston. I shall contribute here towards the Relief of the Sufferers. Our Relation[s] have escap’d I believe generally, but some of my particular Friends must have suffer’d greatly.
          I think you will not complain this Year as you did the last, of being so long without a Letter. I have wrote to you very frequently; and shall not be so much out of the Way of writing this Summer as I was the last.
          I hope our Friend Batram is safely return’d to his Family; remember me to him in the kindest Manner.
          Poor David Edwards died this Day Week of a Consumption. I had a Letter from a Friend of his, acquainting me, that he had been long ill and incapable of doing his Business, and was at Board in the Country. I fear’d he might be in Straits, as he never was prudent enough to lay up any thing. So I wrote to him immediately that if he had occasion he might draw on me for Five Guineas. But he died before my Letter got to hand. I hear the Woman at whose House he long lodg’d and boarded, has buried him and taken all he left, which could not be much, and there are some small Debts unpaid. He maintained a good Character at Bury where he lived some Years, and was well respected, to my Knowledge by some Persons of Note there. I wrote to you before, that we saw him at Bury, when we went thro’ Suffolk into Norfolk, the Year before last. I hope his good Father, my old Friend, continues well.
          Give my Duty to Mother and Love to my dear Sally. Remember me affectionately to all Enquiring Friends; and believe me ever, my dearest Debby, Your loving Husband
          
            B Franklin
          
          
            P.S. June 29. Since I have finish’d my Letter I have found another of yours, by which I perceive I had forgot to purchase the Eider Down and Corn Plaster you wrote for. I beg you would excuse this seeming Neglect. I cannot now get it to send by this Ship, but you may depend on having it sent by the next. In Capt. Budden is a Box mark’d S.F. No. 1. which I mention’d in mine of March 29. as being sent by another Ship; but we fail’d of getting it on board that Ship. It contains a Bundle of Books for Mr. Sturgeon, and 4 Setts of Husbandry Books that are my own. They cost me £4 16s. Desire Mr. Hall or Mr. Delap to sell them for me.
            I shall take care to do what I can for the Ransomer at Bourdeaux. A Merchant has promis’d me to write to Bourdeaux and enquire into the Affair; the Account you sent me [remainder missing].
          
         
          Endorsed: Copy of Letter per Capt Budden
        